     Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 1 of 18 Page ID #1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

     CTI Development, LLC,
                       Plaintiff,

               vs.                                                    CASE NO. 3:21-CV-207

     Citigroup Inc. and MRC Holdings, Inc.,
                       Defendant.


                                              COMPLAINT

          Plaintiff CTI Development, LLC (“CTI” or “Plaintiff”) submits this Complaint against

Defendants Citigroup Inc. (“Citigroup”) and MRC Holdings, Inc. (“MRC,” and, collectively, the

“Citigroup Defendants”) and alleges:

I.        The Nature of the Action.

          1.         Over the years, the Citigroup Defendants and their predecessors dumped slag onto

properties now owned by the Citigroup Defendants (the “Citigroup’s Property”) and Plaintiff (the

“Plaintiff’s Property”) in Alton, Illinois. Environmentally hazardous conditions exist on the both

the properties today because of the historic dumping, and because Citigroup Defendants’ have

failed to remove or remediate a slag waste pile (the “Slag Pile”) and its hazardous constituents that

continue to migrate deeper into Plaintiff’s Property and leach hazardous waste onto and under

Plaintiff’s Property. Attached as Exhibit A is a map of the adjacent properties prepared by an

environmental consultant for the Citigroup Defendants, which shows the approximate boundary

of Citigroup’s Property, the encroachment of the Slag Pile (referred to as the “Aluminum Dross

Pile” on Exhibit A) from Citigroup’s Property south onto Plaintiff’s Property.

          2.         Instead of cleaning up its hazardous waste, the Citigroup Defendants allowed—and

continue to allow—this pile of hazardous waste and its hazardous constituents to migrate onto




72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 2 of 18 Page ID #2




Plaintiff’s Property.

         3.    Due to Citigroup Defendants’ inaction and malfeasance, a massive volume of the

hazardous waste migrated and was dumped onto Plaintiff’s Property throughout Citigroup

Defendants’ ownership of their property.

         4.    The Citigroup Defendants recently took meager steps to investigate the portion of

Slag Pile on their own property, but Citigroup Defendants refuse to address the hazardous waste

and constituents that have migrated off their property and onto Plaintiff’s Property.

         5.    Plaintiff has demanded that the Citigroup Defendants remove the Slag Pile and

other contaminated environmental media from Plaintiff’s Property, but the Citigroup Defendants

have refused to do so.

         6.     The Citigroup Defendants’ continuing violation of Plaintiff’s property rights and

the environmentally dangerous character of the Slag Pile potentially endangers human health and

the environment and diminishes the economic value of Plaintiff’s real estate.

         7.    Citigroup, which is ranked 31 in the Fortune 500 largest companies for 2020, is the

successor to U.S. Reduction Company (“USRC”) and the American Can Corporation (“ACC”),

and, as their successor, operated an Aluminum Smelter at Citigroup’s Property. Citigroup, through

USRC and ACC, added waste to the Slag Pile both on Citigroup’s Property and Plaintiff’s

Property, and caused waste to expand further onto the Plaintiff’s Property.

         8.    MRC, a subsidiary of Citigroup, is the current owner and/or operator of Citigroup’s

Property and is liable under the Comprehensive Environmental Response, Compensation, and

Liabilities Act (“CERCLA”) as the current owner and/or operator of Citigroup’s Property.

         9.    The Citigroup Defendants arranged for the disposal of waste (including slag waste)

in the Slag Pile. Preliminary investigation has detected released hazardous substances in, at,




                                                 2
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 3 of 18 Page ID #3




around and in the vicinity of the Slag Pile. These hazardous substances include, without limitation,

lead, zinc, cadmium, chromium, and PCBs.

         10.    Defendant Citigroup and MRC are responsible parties under CERCLA, and

required to remediate the Slag Pile.

         11.    Plaintiff is a “bona fide prospective purchaser” as defined by CERCLA.

         12.    The Citigroup Defendants are responsible for discharging slag and other hazardous

substances in and around Citigroup’s Property and on the Plaintiff’s Property and are therefore

required to remediate or pay for the remediation of the Slag Pile and any other associated waste

and impacted environmental media.

         13.    Plaintiff seeks immediate abatement of the Slag Pile releases because, unabated,

the Slag Pile may pose an imminent and substantial endangerment to public health and the

environment.

         14.    Plaintiff is working with the State of Illinois to remediate the Plaintiff’s Property.

Because the Slag Pile and its hazardous waste constituents are currently migrating onto Plaintiff’s

Property from Citigroup’s Property, any remediation Plaintiff undertakes on its Property is

ineffective without Citigroup remediating the actual source of the contamination.

         15.    The Citigroup Defendants’ failure to address the entire Slag Pile creates potential

hazards for Plaintiff and future owners of the Plaintiff’s Property. These potential liabilities result

from the possibility of injury to neighboring property owners and visitors to the area, and the

possibility of government lawsuits, as contaminants pass through the Plaintiff’s Property, move

off-site, and potentially discharge into the Mississippi River. Upon information and belief, these

potential liabilities will persist for as long as the Slag Pile is not addressed.

         16.    Plaintiff seeks an immediate abatement and removal of the Slag Pile,




                                                    3
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 4 of 18 Page ID #4




reimbursement to Plaintiff for its past and future costs, monetary damages pursuant to Illinois

common law, and preliminary and permanent injunctive relief.

    II.         Jurisdiction and Venue.
          17.      This Court has subject matter jurisdiction based upon CERCLA, 42 U.S.C. §§ 9607

and 9613; the existence of a federal question, 28 U.S.C. § 1331; and there being diversity of

citizenship among the parties and the amount in controversy exceeding $75,000.00, 28 U.S.C. §
1332. This Court has supplemental jurisdiction over the state law claims based on 28 U.S.C. §

1367 because said claims are so related to the federal claims that they form part of the same case

or controversy under Article III of the United States Constitution.

          18.      Additionally, this Court has authority to issue a declaratory judgment concerning
the rights and liabilities of the parties pursuant to 28 U.S.C. §§ 2201, 2202 and 42 U.S.C. §

9613(g)(2).

          19.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c) and
1395, 42 U.S.C. §§ 9607(a) because the releases or threatened releases of hazardous substances,

the acts and omissions of Defendants, and the damages incurred and to be incurred by Plaintiff

giving rise to the claims in this action occurred in this District, because the site at issue is located

in this District, and because the alleged endangerment occurred and is occurring in this District.
                   a.     Plaintiff’s Property is located in Alton, Madison County, Illinois. The

          Plaintiff’s Property has an address of 1 Chessen Lane, Alton, Madison County, Illinois;

          and

                   b.     Citigroup’s Property is located in Alton, Madison County, Illinois, directly
          northeast and adjacent to the Plaintiff’s Property.

          20.      On or about December 1, 2020, Plaintiff provided written notice of its intent to

bring this action, as required by § 310(d)(1) of CERCLA, 42 U.S.C. § 9659(d)(1). More than 60
days have passed since these notices were received, and neither the United States Environmental

Protection Agency (“USEPA”) nor the Illinois Environmental Protection Agency (“IEPA”) has

commenced or is diligently prosecuting a civil or criminal action to redress the violations.



                                                    4
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 5 of 18 Page ID #5




         21.    On or about December 1, 2020, Plaintiff demanded in writing that Citigroup

Defendants pay its response costs.


III.     Parties.
         22.    Plaintiff CTI is a limited liability company organized under the laws of Delaware.

         23.    Plaintiff purchased Plaintiff’s Property in August 2019, and is a “bona fide
prospective purchaser” as defined by CERCLA Section 101(40).

         24.    Upon information and belief, Citigroup is a Delaware corporation with its principal

place of business in New York, New York and is the successor to, among others, USRC and ACC.

         25.    USRC owned and operated an Aluminum Smelter on Citigroup’s Property.
         26.    USRC and ACC smelting operations produced aluminum slag, which was

discharged directly onto the ground in a Slag Pile that now straddles the property line between

Citigroup’s Property and the Plaintiff’s Property.

         27.    In or about 1976, USRC merged into ACC and ACC continued to operate the
Aluminum Smelter and add to the Slag Pile.

         28.    In 1987, ACC changed its name to Primerica Corporation.

         29.    In 1993, Primerica Corporation merged with Travelers Inc., which then became
Travelers Group in 1994.

         30.    Travelers Group and Citicorp merged and became Citigroup in or around 1998.

         31.    MRC is a subsidiary of Citigroup and is, upon information and belief, the present-

day owner and/or operator of Citigroup’s Property.
         32.    The Citigroup Defendants are responsible for complying with all environmental

laws pertaining to the operation and ownership of Citigroup’s Property, including current and past

pollution emanating from Citigroup’s Property.

IV.      Factual Background.
         33.    Citigroup’s Property is a facility located in Alton, Illinois. The Mississippi River

is about 2,000 feet south of Citigroup’s Property.



                                                 5
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 6 of 18 Page ID #6




         34.    The Plaintiff’s Property is generally located to the south of Citigroup’s Property,

between Citigroup’s Property and the Mississippi River as depicted on Exhibit A.
         35.    USRC/ACC operated the Aluminum Smelter at Citigroup’s Property and, upon

information and belief, dumped waste that is now a part of the Slag Pile from at least 1969-1982.

         36.    In 2018, Illinois EPA (“IEPA”) personnel from the Office of Site Evaluation

collected samples in and around the Slag Pile on Citigroup’s Property and Plaintiff’s Property.
         37.    IEPA found hazardous levels of lead, zinc, cadmium, chromium, and PCBs.

         38.    IEPA calculated that the Slag Pile is approximately 188,846.919 square feet in size.

IEPA did not calculate the depth of the pile.

         39.    IEPA held that “according to historical aerial photography, it is clearly visible that
waste material from the Aluminum Smelter was being deposited on the south side of the property.”

         40.    The Citigroup Defendants have made no effort to contain the slag or prevent

hazardous substances from further migrating to the Plaintiff’s Property and/or the Mississippi
River.

         41.    In 2020, the Citigroup Defendants had an environmental consultant characterize the

Slag Pile to determine its constituents, yet the Citigroup Defendants have made no effort to remove

the existing hazardous Slag Pile on the Plaintiff’s Property despite repeated demands from Plaintiff
that they do so.

                                           COUNT ONE

                            COST RECOVERY UNDER CERCLA 107

         42.    The allegations of the preceding paragraphs are hereby incorporated by reference
as if fully set forth herein.

         43.    Section 107(a) of CERCLA, 42 U.S.C. § 9607(a) states:


                         Notwithstanding any other provision or rule of law, and subject only
                         to the defenses set forth in subsection (b) of this section –

                                (1) the owner or operator of a vessel or a facility,




                                                   6
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 7 of 18 Page ID #7




                                (2) any person who at the time of disposal of any hazardous
                                    substance owned or operated any facility at which such
                                    hazardous substances were disposed of,

                                (3) any person who by contract, agreement, or otherwise
                                    arranged for disposal or treatment, or arranged with a
                                    transporter for transport for disposal or treatment, of
                                    hazardous substances owned or possessed by such
                                    person, by any other party or entity, at any facility or
                                    incineration vessel owned or operated by another party
                                    or entity and containing such hazardous substances, and

                                (4) any person who accepts or accepted any hazardous
                                    substances for transport to disposal or treatment
                                    facilities, incineration vessels or Sites selected by such
                                    person, from which there is a release or threatened
                                    release which causes the incurrence of response costs, of
                                    a hazardous substance, shall be liable for –

                                      i.    all costs of removal or remedial action incurred
                                            by the United States Government or a State . . .
                                            not inconsistent with the National Contingency
                                            Plan;

                                     ii.    any other necessary costs of response incurred
                                            by any other person consistent with the national
                                            contingency plan . . .

         44.    Defendants are “persons” within the meaning of Section 101(21) of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42

U.S.C. § 9601(21).

         45.    “Hazardous substances” within the meaning of Section 101(14) of CERCLA, 42
U.S.C. § 9601(14), including aluminum slag, were spilled, leaked, poured, emptied, discharged,

dumped disposed, placed or otherwise became located (collectively referred to as “disposed”) at

Plaintiff’s Property at times relevant to this action.

         46.    There have been “releases” within the meaning of Section 101(22) of CERCLA, 42
U.S.C. § 9601(22), or threatened releases, of hazardous substances into the environment at or from

Citigroup’s Property and the Plaintiff’s Property at times relevant to this action.




                                                   7
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 8 of 18 Page ID #8




         47.   The Plaintiff’s Property and Citigroup’s Property are “facilities” within the

meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
         48.   Defendants are liable persons pursuant to Section 107(a)(1) or 107(a)(2) of

CERCLA, 42 U.S.C. § 9607(a)(1) or § 9607(a)(2), because they are present owners and/or

operators of Citigroup’s Property and have arranged for the disposal of hazardous substances in

the Slag Pile located on Citigroup’s Property and Plaintiff’s Property. Furthermore, Defendants
are successors-in-interest to USRC and ACC—former owners and/or operators of Citigroup’s

Property—at a time when hazardous materials were disposed of on the Plaintiff’s Property.

         49.   Such disposal constitutes a “release” or “threatened release” within the meaning of

Section 101(22) of CERCLA, 42 U.S.C. § 9601(22).
         50.   The investigation and actions taken by Plaintiff in connection with the Plaintiff’s

Property constitute “response” actions within the meaning of Section 101(25) of CERCLA, 42

U.S.C. § 9601(25), in connection with which Plaintiff has incurred costs necessary and consistent
with the National Contingency Plan (“NCP”) which was promulgated under Section 105(a) of

CERCLA, 42 U.S.C. § 9605(a), and is codified at 40 C.F.R. part 300, et seq.

         51.   Plaintiff has incurred and will continue to incur necessary response costs pursuant

to Section 107(a)(4)(B) of CERCLA, 42 U.SC. § 9607(a)(4)(B) and implementing regulations.
         52.   Defendants are jointly and severally liable to Plaintiff for Plaintiff’s response costs,

pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

         WHEREFORE, Plaintiff prays that:

                      a) judgment be entered in its favor and against Defendants, jointly and
                          severally, for all response costs incurred and to be incurred by Plaintiff;

                      b) a declaratory judgment be entered against Defendants regarding their

                          liability for response costs that will be binding on any subsequent action
                          or actions to recover further response costs;

                      c) the Court award Plaintiff its costs of suit, including costs of enforcement

                          activities such as attorneys’ fees, expert witness fees, interest, and;


                                                  8
72760295.4
   Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 9 of 18 Page ID #9




                         d) the Court award such other and further relief as the Court shall deem

                                just and proper.
                                               COUNT TWO

                                CONTRIBUTION UNDER CERCLA 113

         53.    The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.
         54.    In the event that Plaintiff enters into an administrative settlement for purposes of

CERCLA Section 113(f)(3)(B), 42 U.S.C. § 9613(f)(3)(B) or in the event that the 7th Circuit or

Supreme Court clarifies which parties entitled to bring a 113 action, Plaintiff will have incurred

and continue to incur additional “costs of response” for removal or remedial action as defined in
Sections 101(23), (24) and (25) of CERCLA, 42 U.S.C. § 9601 (23), (24), and (25), and as used

in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

         55.    Section 113(f)(3)(B) of CERCLA, 42 U.S.C. § 9613(f)(3)(B) states:


                         A person who has resolved its liability to the United States or a State
                         for some or all of a response action or for some or all of the costs of
                         such action in an administrative or judicially approved settlement
                         may seek contribution from any person who is not party to a
                         settlement referred to in paragraph (2).

         56.    The response actions taken by Plaintiff at the Plaintiff’s Property were necessary to

protect the public health, welfare, or the environment, and are consistent with the NCP.

         57.    Pursuant to 42 USC § 9613(f), Defendants are liable to Plaintiff for contribution for
any and all necessary costs of response incurred and that will be incurred in the future by Plaintiff,

consistent with the NCP.

         WHEREFORE, Plaintiff prays that:

                         a) judgment be entered in its favor and against Defendants, jointly and
                                severally, for all response costs incurred and to be incurred by Plaintiff;

                         b) a declaratory judgment be entered against Defendants regarding their




                                                       9
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 10 of 18 Page ID #10




                                liability for response costs that will be binding on any subsequent action

                                or actions to recover further response costs;
                         c) the Court award Plaintiff its costs of suit, including costs of enforcement

                                activities such as attorneys’ fees, expert witness fees, interest; and

                         d) the Court award such other and further relief as the Court shall deem

                                just and proper.
                                              COUNT THREE

                                     DECLARATORY JUDGMENT

         58.    The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.
         59.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 and CERCLA

§ 113(g)(2), 42 U.S.C. § 9613(g)(2), Plaintiff is entitled to a declaratory judgment holding

Defendants liable for their equitable shares of all response costs incurred by Plaintiff, in the past
or future, in connection with the Plaintiff’s Property.

         WHEREFORE, Plaintiff requests that judgment be entered in its favor and against

Defendants:

                         a) ordering Defendants to reimburse Plaintiff for their equitable share, as
                                determined by the Court, of response costs under 42 U.S.C. § 9607(a)

                                which Plaintiff has incurred or may incur in the future in connection

                                with the Plaintiff’s Property;

                         b) ordering a declaratory judgment that Defendants shall be liable under
                                42 U.S.C. § 9607(a) for their equitable share of response costs, as

                                determined by the Court, which Plaintiff has incurred or may incur in

                                the future in connection with the Plaintiff’s Property; and
                         c) awarding Plaintiff its costs and attorneys’ fees and all other relief that

                                the Court deems appropriate.




                                                      10
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 11 of 18 Page ID #11




                                          COUNT FOUR

                                    CERCLA CITIZEN SUIT
         60.    The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.

         61.    Pursuant to 42 U.S.C. § 9659(a)(1)—

                any person may commence a civil action on his own behalf-- (1) against any
                person (including the United States and any other governmental
                instrumentality or agency, to the extent permitted by the eleventh
                amendment to the Constitution) who is alleged to be in violation of any
                standard, regulation, condition, requirement, or order which has become
                effective pursuant to this chapter (including any provision of an agreement
                under section 9620 of this title, relating to Federal facilities).

         62.    Pursuant to 42 U.S.C. § 9601(21), Plaintiff is a “person” as referenced in 42 U.S.C.

§ 9659(a)(1).

         63.    Pursuant to 42 U.S.C. §§ 9601(21) and 9659(a)(1), Defendants are “persons” as
referenced in 42 U.S.C. § 9659(a)(1).

         64.    Upon information and belief, Defendants’ Slag Pile poses a potential threat to

human health and the environment because of elevated levels of lead, zinc, cadmium, chromium,

and PCBs.
         65.    Defendants are required to comply with CERCLA pursuant to 42 U.S.C. §§ 9604,

9606, 9607, 9613 and 9621.

         66.    Defendants failed to comply by refusing to remove or remediate the Slag Pile.
         67.    Plaintiff provided written notice of its intent to bring this action, as required by §

310(d)(1) of CERCLA, 42 U.S.C. § 9659(d)(1).

         68.    More than 60 days have passed since the required notices were received, and neither

the USEPA nor the IEPA has commenced or is diligently prosecuting a civil or criminal action to
redress the violations alleged herein.

         69.    When a claim is brought pursuant to 42 U.S.C. § 9659, a court issuing an order




                                                 11
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 12 of 18 Page ID #12




under this Section “may award costs of litigation (including reasonable attorney and expert witness

fees) to the prevailing or the substantially prevailing party whenever the court determines such an
award is appropriate.” 42 U.S.C. § 9659(f).

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in its favor and

against Defendants:

                         a) ordering Defendants to remove the Slag Pile on both Plaintiff’s and
                                Defendants’ parcels of land, and take additional steps to remediate the

                                harm or potential harm to human health or the environment;

                         b) imposing a civil penalty deemed necessary and just by the Court; and

                         c) awarding costs of litigation (including reasonable attorneys’ and expert
                                witness fees) to Plaintiff.

                                               COUNT FIVE

                                               NEGLIGENCE
         70.    The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.

         71.    Pursuant to state and federal statutes and the common law, Defendants and their

predecessors owed and continue to owe Plaintiff a duty of care in connection with the generation,
handling, disposal and containment of hazardous substances generated as a result of operations at

Citigroup’s Property, including previous operation of the aluminum smelters and the facilities

associated with the aluminum smelting conducted by the Citigroup Defendants’ predecessors.

         72.    Defendants, as current and former owners of Citigroup’s Property and/or as owners
or operators of the aluminum smelting facility, owed and continue to owe a duty of care to Plaintiff

and Plaintiff’s predecessors-in-title to ensure that reasonable measures be taken to safely handle,

store, and dispose of the hazardous by-products of those processes, to prevent the continuing
migration of contaminants from Citigroup’s Property onto and into the Plaintiff’s Property, and to

remedy the problems they caused.




                                                      12
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 13 of 18 Page ID #13




         73.    Defendants knew or should have known that operating aluminum smelting facilities

and allowing aluminum slag to be discharged onto and beneath the surrounding land would result
in the disposal of hazardous substances, and that such disposal caused and is causing releases to

the environment that present a serious risk of injury to persons or property, including Plaintiff and

the Plaintiff’s Property.

         74.    Defendants knew or should have known that hazardous substances present in the
subsurface at Citigroup’s Property migrated and are continuing to migrate onto and into adjoining

properties, including the Plaintiff’s Property.

         75.    Defendants breached the duty of care owed to the Plaintiff and others by failing to

act properly and reasonably to contain hazardous substances at Citigroup’s Property, to prevent
the discharge of hazardous substances from Citigroup’s Property onto Plaintiff’s Property, and to

promptly and appropriately remedy the problems they caused, including preventing the migration

of contaminants onto and beneath Plaintiff’s Property.
         76.    Defendants’ negligent acts also include, without limitation, the following:

                a.      improperly maintaining Citigroup’s Property;

                b.      failing to monitor, test, and maintain systems for the detection of hazardous

         substances on the surface and in the subsurface at Citigroup’s Property;
                c.      failing to safely handle, store, and dispose of hazardous substances at

         Citigroup’s Property;

                d.      failing to promptly notify Plaintiff and/or appropriate governmental

         authorities of the release(s) of lead, zinc, cadmium, chromium, PCBs and other hazardous
         substances at Citigroup’s Property;

                e.      failing to promptly determine the scope of the release(s) of hazardous

         substances at Citigroup’s Property, including without limitation, the lateral extent and
         depth of contamination in the area of the aluminum smelting operations;

                f.      failing to fully delineate the extent and nature of known groundwater

         contamination plumes originating at Citigroup’s Property as required by Illinois statutes


                                                  13
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 14 of 18 Page ID #14




         and regulations;

                g.         failing to control the movement of hazardous substances from Citigroup’s
         Property into the environment and onto the Plaintiff’s Property;

                h.         failing to contain hazardous substances present in the subsurface at

         Citigroup’s Property to the boundaries of Citigroup’s Property;

                i.         failing to timely and adequately address and remediate release(s) of
         hazardous substances at Citigroup’s Property, including preventing migration to other

         properties; and

                j.         committing any and all of the foregoing acts and omissions and thereby

         subjecting Plaintiff and others to a substantially increased risk of harm.
         77.    As a direct and proximate result of Defendants’ conduct, Defendants have caused

Plaintiff to suffer and to continue to suffer financial and economic loss and loss of the use and

enjoyment of the Plaintiff’s Property, as well as other damages. In light of the risks and dangers
that were known or should have been known by Defendants to exist at the time, Defendants’

conduct in allowing hazardous substance releases and—after the discovery of such

contamination—failing to promptly and adequately investigate, remediate, and notify Plaintiff

and/or appropriate governmental authorities of the contamination, were without legal justification
or excuse.

         WHEREFORE, Plaintiff prays that the Court enter judgment against Defendants and award

Plaintiff compensatory damages in an amount to be determined at trial, together with such other

and further relief as the Court deems appropriate.
                                             COUNT SIX

                                              TRESPASS

         78.    The allegations of the preceding paragraphs are hereby incorporated by reference
as if fully set forth herein.

         79.    Defendants have allowed and continue to allow lead, zinc, cadmium, chromium,

PCBs, and other hazardous substances to migrate from Citigroup’s Property to the Plaintiff’s


                                                  14
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 15 of 18 Page ID #15




Property.

         80.      Defendants’ unreasonable failure to contain the lead, zinc, cadmium, chromium,
PCBs, and other hazardous substances within the confines of Citigroup’s Property substantially

and unreasonably interferes with the Plaintiff’s reasonable use and enjoyment of the Plaintiff’s

Property.

         81.      The continuing physical entry of the aforesaid substances onto the Plaintiff’s
Property interferes with Plaintiff’s possession, use, and enjoyment of its own land, is unlawful,

and is without Plaintiff’s consent.

         82.      As a result of the continuing migration of lead, zinc, cadmium, chromium, PCBs,

and other hazardous substances from Citigroup’s Property onto Plaintiff’s property, the value of
the Plaintiff’s Property has diminished in an amount to be determined at trial, and Plaintiff has

incurred and will continue to incur costs from remediating and decontaminating the Plaintiff’s

Property in an amount to be determined at trial.
         83.      Plaintiff is entitled to a preliminary and permanent injunction ordering Defendants

to cease and desist from: (1) permitting the Slag Pile to trespass on Plaintiff’s Property; and (2)

permitting the continuing migration of lead, zinc, cadmium, chromium, PCBs, and other hazardous

substances from Citigroup’s Property onto Plaintiff’s property.
         WHEREFORE, Plaintiff prays that judgment be entered in its favor and against the

Defendants for:

         a) all costs incurred by Plaintiff in remediating and decontaminating the Plaintiff’s

               Property, together with the diminution in value of the Plaintiff’s Property arising as a
               result of the contamination in an amount to be determined at trial;

         b) preliminary and permanent injunctive relief; and

         c) such other and further relief as the Court deems appropriate.




                                                   15
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 16 of 18 Page ID #16




                                                COUNT SEVEN

                                                   NUISANCE
         84.      The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.

         85.      Defendants’ unreasonable failure to contain the Slag Pile and contaminants

including lead, zinc, cadmium, chromium, PCBs, and other hazardous substances within the
confines of Citigroup’s Property substantially and unreasonably interferes with Plaintiff’s

reasonable use and enjoyment of the Plaintiff’s Property and threatens human health and the

environment.

         86.      As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
injury insofar as it has been required to incur substantial expenses remediating and

decontaminating its own land, plus it has lost use and enjoyment of its land, and has suffered other

damages.
         87.      Plaintiff is entitled to preliminary and permanent injunctive relief ordering the

Citigroup Defendants to cease and desist from: (1) permitting the Slag Pile to trespass on Plaintiff’s

Property; and (2) permitting the continuing migration of lead, zinc, cadmium, chromium, PCBs,

and other hazardous substances from Citigroup’s Property onto Plaintiff’s property.
         WHEREFORE, Plaintiff prays that judgment be entered in its favor and against Defendants

for:

         a) all costs incurred and to be incurred by Plaintiff in remediating and decontaminating

               the Plaintiff’s Property; together with the diminution in value of the Plaintiff’s Property
               arising as a result of the contamination in an amount to be determined at trial;

         b) preliminary and permanent injunctive relief; and

         c) such other and further relief as the Court deems appropriate.




                                                     16
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 17 of 18 Page ID #17




                                             COUNT EIGHT

                                       STRICT LIABILITY
         88.    The allegations of the preceding paragraphs are hereby incorporated by reference

as if fully set forth herein.

         89.    Defendants’ storage of hazardous substances underground at Citigroup’s Property

without containment constitutes an abnormally dangerous activity, with a high risk of harm to
Plaintiff and to the Plaintiff’s Property.

         90.    The risk of harm resulting from Defendants’ failure to remediate and/or contain

their lead, zinc, cadmium, chromium, PCBs, and other hazardous substances is substantial.

         91.    Given the topography, the proximity of the aluminum smelters and associated
operations to surface waters and subsurface aquifers, and the close proximity of Citigroup’s

Property to the Mississippi River, Defendants’ surface and subsurface, uncontained, and non-

permitted storage of hazardous substances at Citigroup’s Property is inappropriate for its locale.
         92.    Subsurface, uncontained, and non-permitted storage of hazardous substances is not

a matter of common usage and the value of such activity was and is outweighed by the substance’s

dangerous propensity.

         93.    Defendants had the right to control and did control the operations and waste
disposal practices on Citigroup’s Property.

         94.    As a result of Defendants’ storage of hazardous substances on Citigroup’s Property,

Plaintiff’s Property was contaminated with lead, zinc, cadmium, chromium, PCBs, and other

hazardous substances.
         WHEREFORE, Plaintiff prays that judgment be entered in its favor and against Defendants

for all costs incurred by Plaintiff in remediating and decontaminating the Plaintiff’s Property,

together with the diminution in value of the Plaintiff’s Property as a result of the contamination in
an amount to be determined at trial, and such other and further relief as the Court deems

appropriate.




                                                 17
72760295.4
 Case 3:21-cv-00207-RJD Document 1 Filed 02/23/21 Page 18 of 18 Page ID #18




                                       DEMAND FOR JURY

         Plaintiff hereby demands a trial by jury on all issues triable to a jury.




                                                             Respectfully submitted,




                                                             By: /s/ William J. Curtis
                                                                William J. Curtis # 6273822
                                                                Polsinelli PC
                                                                100 S. Fourth Street, Suite 1000
                                                                St. Louis, MO 63102
                                                                Telephone: (314) 889-8000
                                                                Facsimile: (314) 231-1776
                                                                wcurtis@polsinelli.com




                                                   18
72760295.4
